ALLOWANCE

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/06/2021 has been entered.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Su (Reg. No. 69761) on 2/04/2021.

**** BEGIN AMENDMENT ****
	AMEND CLAIMS 1, 4 and 5 AS FOLLOWS:

1. (Examiner Amended) An image sensor comprising:
a main body module; and
a lens module and an imaging module removably mounted on the main body module,
wherein the main body module comprises a controller configured to:
acquire a size information indicating a number of pixels and/or a pixel size of an imaging element provided within the imaging module from the mounted imaging module, and acquire a distortion aberration characteristic information indicating distortion aberration characteristics of an optical system provided within the lens module from the mounted lens module, and
perform distortion aberration correction on an image data output by the imaging module by using the size information and the acquired distortion aberration characteristic information, wherein 
, and
the controller performs the distortion aberration correction by calculating a distance of a designate pixel from an optical axis of the lens module using coordinates of the designate pixel for which a pixel value is to be calculated in the image data and the pixel size set in the size information, calculating a distortion aberration from the distance using the distortion aberration characteristic information and calculating a correction coefficient from the calculated distortion aberration, multiplying the coordinates of the designate pixel by the correction coefficient, and obtaining a pixel value of the coordinates after multiplication from the image data as the pixel value of the designate pixel, wherein 
the controller calculates the distortion aberration D(r) according to the distance r′ of the designate pixel in the image data from the optical axis of the lens module and a distance r of a pixel corresponding to the designate pixel in an ideal image from the optical axis of the lens module by an equation:
D(r) [%] = 100･(r′−r)/r, and wherein
the controller calculates the correction coefficient C(r) from the calculated distortion aberration D(r) by an equation:
C(r) = 1+D(r)/100.

4. (Examiner Cancelled)
5. (Examiner Cancelled)
**** END AMENDMENT ****
Related Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:

	GALOR (US 2014/0160304) discloses a digital camera having modular components (i.e. main body controller module, zoom lens module and image sensor module), which in an assembled photographing state, acquire sensor size and lens distortion aberration (i.e. barrel distortion) information associated with an optical zoom position setting in order to perform a post-processing distortion aberration correction on captured image data. See Figures 4-7, 21-22 & 30 and para [0026, 0060, 0105, 0107, 0132-133, 0140-141, 0143, 0176-0178, 0181, 0207, 0234, 0242 & 0257-258].

SOLOMON (US 2012/0229673) discloses a digital camera having modular components (i.e. main body controller module, zoom lens module and image sensor module), which in an assembled photographing state, acquire sensor size and lens distortion aberration (i.e. pin cushion & barrel distortion) information associated with an optical zoom position setting in order to perform a post-processing distortion aberration correction on captured image data. See Figures 1-4 and para [0006, 0012-0016, 0050-0055, 0057, 0059, 0086, 0126 & 0152].


 
TSUNODA (US 2016/0112646) discloses a digital camera having an interchangeable zoom lens 101 mountable to a main body 100 (controller 105/109 & image sensor 103), which in an assembled photographing state, acquire sensor size and lens distortion aberration (i.e. pin cushion & barrel distortion) information associated with an optical zoom position setting in order to perform a post-processing distortion aberration correction on captured image data. See Figures 1, 2, 4-6 & 15 and para [0007, 0025-26, 0029-30, 0034, 0068-0070].

AJITO (US 2018/0157152) discloses a digital camera having an interchangeable zoom lens 3 mountable to a main body 2 (controller 10 & image sensor 11), which in an assembled photographing state, acquire sensor size and lens distortion aberration information associated with an optical zoom position setting in order to perform a post-processing distortion aberration correction on captured image data. See Figures 1, 3-6, 12 & 15 and para [0002, 0009, 0011, 0015, 0023, 0047, 0054-55, 0061, 0063, 0069, 0077-0078, 0096-0102 & 0106].

KOTANI (US 2011/0043667) discloses a digital camera having an interchangeable lens mountable to a main body (controller & image sensor), which in an assembled photographing state, acquires lens distortion aberration (i.e. pin cushion & barrel distortion) information associated with an optical position setting in order to perform a post-processing distortion aberration correction on captured image data, wherein processing includes a bi-linear interpolation method. See Figures 4-8 and para [0073-0076].
BERIC (US 2019/0102868) discloses a digital camera which acquires lens distortion aberration (i.e. barrel distortion) information associated with an optical position setting in order to perform a post-processing distortion aberration correction on captured image data, wherein processing may use a bi-linear or bi-cubic interpolation method. See Figure 6 and para [0011, 0064, 0098-99 & 0153]. 

MARKAS (US 2013/0111464) discloses a digital camera having modular components (i.e. main body controller module, zoom lens module and image sensor module) in general. See Figure 6 and para [0008 & 0040-41]. However, Markas remains silent to performing post processing aberration correction on captured image data.

JANNARD (US 2010/0165188) discloses a digital camera having modular components (i.e. main body controller module, zoom lens module and image sensor module) in general. See para [0061, 0065, 0068-69 & 0079]. However, Jannard remains silent to performing post processing aberration correction on captured image data.






Reason for Allowance
Per the amendment/arguments filed on 1/06/2021 and interview held on 1/27/2021, Applicant amended independent claim 1 to incorporate interview-discussed allowable subject matter (dependent claims 4 & 5) which now overcome the prior art of record in response to an updated prior art search/consideration. Therefore, the Examiner has determined that Applicant’s claimed invention is now allowable.
Applicant’s claimed invention (Fig. 1 & 8) is related to a digital camera having modular components (i.e. main body controller module 10, zoom lens module 20 and image sensor module 30), which in an assembled photographing state, acquire sensor size and lens distortion aberration information associated with an optical zoom position setting in order to perform a post-processing distortion aberration correction on captured image data. These features are also known in the prior art (see Related Art above). 
However, the prior art, taken alone or in reasonable combination, does not teach Applicant’s claimed limitation (with emphasis in bold): 
“the controller calculates the distortion aberration D(r) according to the distance r′ of the designate pixel in the image data from the optical axis of the lens module and a distance r of a pixel corresponding to the designate pixel in an ideal image from the optical axis of the lens module by an equation:
D(r) [%] = 100･(r′−r)/r, and wherein
the controller calculates the correction coefficient C(r) from the calculated distortion aberration D(r) by an equation:
C(r) = 1+D(r)/100”. 
See Figures 1 & 6-8.  Therefore, claims 1 and 3 are now allowed.
Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes (with emphasis in bold): 
“An image sensor comprising: 
the controller calculates the distortion aberration D(r) according to the distance r′ of the designate pixel in the image data from the optical axis of the lens module and a distance r of a pixel corresponding to the designate pixel in an ideal image from the optical axis of the lens module by an equation:
D(r) [%] = 100･(r′−r)/r, and wherein
the controller calculates the correction coefficient C(r) from the calculated distortion aberration D(r) by an equation:
C(r) = 1+D(r)/100”.

Claim 3 is allowed for depending from allowable claim 1.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698